                                                      Filed 11/25/2019
     Case 6:20-cv-00029-JCB Document 2 Filed 01/22/20 Page             9:55 AM
                                                             1 of 5 PageID   #: Terri
                                                                                 45 Pirtle Willard
                                                                                                 District Clerk
                                                                                           Rusk County, Texas

                                                     2019-340                              By: Courtney Terry
                                           NO. _____________

JEWEL COZART,                                        §                IN THE DISTRICT COURT
                                                     §
      Plaintiff,                                     §
                                                     §
v.                                                   §                   RUSK COUNTY, TEXAS
                                                     §
SOUTHERN LIFE & HEALTH                               §
INSURANCE COMPANY,                                   §
                                                     §
      Defendant.                                     §                  4th JUDICIAL DISTRICT

                           PLAINTIFF’S ORIGINAL PETITION

TO THE HONORABLE JUDGE OF SAID COURT:

          COMES NOW, JEWEL COZART, and files this, her Original Petition, and in support

thereof would respectfully show unto the Court the following:

                                                  I.

                                      DISCOVERY PLAN

          Pursuant to Rule 190.1, TEX. R. CIV. P., Plaintiff requests that discovery in this case be

conducted under Discovery Control Level Two.




                                               II.

                               REQUEST FOR DISCLOSURE

          Plaintiff hereby requests that Defendant produce the information and materials outlined in

Rule 194.2, TEX. R. CIV. P., within fifty (50) days of service of this Original Petition. Further,

Plaintiff gives notice of his intent to use all documents produced in discovery by any party

hereto. Such documents shall be self-authenticated pursuant to Rule 193.7, TEX. R. CIV. P.
  Case 6:20-cv-00029-JCB Document 2 Filed 01/22/20 Page 2 of 5 PageID #: 46



                                               III.

                                          PARTIES

       JEWEL COZART is an individual residing in Rusk County, Texas. The last three digits

of her Texas Driver’s License Number are 393. The last three digits of her Social Security

Number are 882. She is the mother of Nathaniel Cozart.

       SOUTHERN LIFE & HEALTH INSURANCE COMPANY (“SOUTHERN”) is a

foreign life insurance company with its principal place of business located Birmingham,

Alabama. It may be served through its registered agent, Prentice-Hall C System, at 211 East 7th

Street, Suite 620, Austin, Texas 78701-3218.



                                               IV.

                               FACTUAL BACKGROUND

       It was on or about May 6, 2019 in Shreveport, Louisiana when authorities discovered the

body of Nathaniel Cozart in the waters of the Red River. Examining physicians found no signs

of external injuries and could not ascertain the definitive cause of his death.    Instead, the

pathologist reported that the “presumed cause of death is fresh water drowning.” At the time of

Nathaniel Cozart’s death, JEWEL COZART was the owner and beneficiary of a policy of life

insurance (the “Policy”) under which SOUTHERN obligated itself to pay $5,000.00 in the event

of Nathaniel Cozart’s death. The Policy also included an accidental death rider by which the

company promised to pay an additional $5,000.00 benefit in the event Nathaniel Cozart died by

accidental means. Despite presentation and demand, SOUTHERN has failed and refused to pay

the benefits owed under the Policy.

                                                2
  Case 6:20-cv-00029-JCB Document 2 Filed 01/22/20 Page 3 of 5 PageID #: 47




                                                V.

                                    CAUSES OF ACTION

                                                A.

                                BREACH OF CONTRACT

       JEWEL COZART would show the Court that she has met all requirements for payment

under the Policy and that SOUTHERN’s refusal to pay the benefits owed is an unexcused,

material breach of the insuring agreement.

                                                B.

                               TEXAS INSURANCE CODE

       JEWEL COZART would further show the Court that SOUTHERN has violated the

Texas Insurance Code in the following manners —

(a)    Not attempting in good faith to bring about a prompt, fair and equitable settlement of this

       claim after its liability became reasonably clear;

(b)    Refusing to pay the claim without conducting a reasonable investigation with respect to

       the claim and

(c)    Failing timely to acknowledge receipt of the claim, commence its investigation, request

       additional information and

(d)    Failing timely to accept/reject and pay the claim.

TEX. INS. CODE. §§ 541.060(a)(1), (3), (7); 542.055(a), 542.056(a)-(c), 542.057(a) (West 2019).




                                                 3
  Case 6:20-cv-00029-JCB Document 2 Filed 01/22/20 Page 4 of 5 PageID #: 48



                                               VI.

                                         DAMAGES

       Because of the conduct of SOUTHERN described herein, JEWEL COZART has been

wrongfully deprived of the benefits to which she is justly entitled under the policy. In addition,

she has incurred reasonable and necessary attorney’s fees and costs of court in pursuit of her

rights under the law and the policy. JEWEL COZART has further sustained mental anguish and

emotional distress as a result of SOUTHERN’s knowing violation of the Texas Insurance Code.

Pursuant to Rule 47, TEX. R. CIV. P., JEWEL COZART pleads that she seeks monetary relief of

less than $74,999.99 including actual, treble and exemplary damages, statutory penalties, costs,

expenses, pre-judgment interest and reasonable attorney’s fees.

       WHEREFORE, PREMISES CONSIDERED, JEWEL COZART respectfully prays that

SOUTHERN LIFE & HEALTH INSURANCE COMPANY be cited to answer and appear, and

that, upon final adjudication of this case, it be ordered to pay all damages for which Plaintiff

prays along with such other legal or equitable remedies to which she may be justly entitled

including pre-judgment and post-judgment interest and all costs of Court.




                                                4
Case 6:20-cv-00029-JCB Document 2 Filed 01/22/20 Page 5 of 5 PageID #: 49



                     Respectfully submitted,


                     THE LAW OFFICE OF JAMES HOLMES, P.C.


                     By:    /s/   James Holmes
                           James A. Holmes
                           State Bar No. 00784290

                     212 SOUTH MARSHALL
                     HENDERSON, TEXAS 75654
                     (903) 657-2800
                     (903) 657-2855 (fax)
                     jh@JamesHolmesLaw.com

                     ATTORNEY FOR PLAINTIFF




                                       5
